DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the term “rewet” should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–15 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (US 2014/0121621 A1).
Kirby teaches an absorbent article having improved performance.  Kirby abstract.  The absorbent article comprises a body-facing material, and an acquisition layer, wherein the body-facing material comprises a hollow projection layer and a support layer.  Id. ¶¶ 7–9.  The projection layer may comprise synthetic fibers and the support layer may comprise cellulosic fibers ¶¶ 160–172.  The projection and support layers are hydroentangled together to improve the structural integrity of the body-facing material.  Id. ¶ 160.  The projection layer has a first outermost surface comprising a three-dimensional topography that includes a plurality of raised portions 90 and a plurality of recessed portions 118.  Id. ¶ 150, Fig. 7.  The Examiner equates the projection layer to the claimed first outer layer and the support layer is equated to the claimed core layer.  Adjacent to the body-facing material 28 is the acquisition layer 84.  See id. ¶ 125, Fig. 5.  The Examiner equates the acquisition layer to the claimed second outer layer.  The acquisition layer may comprise synthetic fibers.  Id. ¶ 134.
The body-facing material and the acquisition layer may be bonded together.  Id. ¶ 126.  It would have been obvious to one of ordinary skill in the art to have hydroentangled the fibers of body-facing material and the acquisition layer in order to create a more structurally-sound article.  The basis weight of the projection layer may be 10–60 gsm, support layer 5–50 gsm, and acquisition layer 10–130 gsm resulting in a total basis weight of 25–240 gsm.  Id. ¶¶ 142, 163, 168.  The projection and acquisition layers may be nonwoven layers, such as spunbond fabric layers.  Id. ¶¶ 134, 168.  The support layer basis weight may range from 5–50 gsm.  Id. ¶ 163.  Accordingly, the support layer, which is being equated to the claimed core layer, comprises from about 40 to about 80 weight percent of the three-layer composite.  Kirby teaches a core layer thickness to total thickness percentage of from about 10% to about 60% when taking the laminate thickness (codes 1.1-3.6 in Table 1) and subtracting the thickness of the projection layer (codes 4.1-5.9 in Table 1) and dividing by the sum of the laminate thickness and an acquisition layer thickness of 1–1.5 mm.  Id. ¶ 142.  Kirby also teaches the claimed composite basis weight to core thickness ratio of from about 150:1 to about 350:1.
Claims 7–10 require specific rewet, run-off, and absorption capacity values.  Although Kirby does not explicitly teach the claimed rewet, run-off, and absorption capacity values, it is reasonable to presume that said properties are inherent to Kirby.  Support for said presumption is found in the use of like materials (i.e., hydroentangled composite comprising same materials and basis weights as Applicant).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed rewet, run-off, and absorption capacity values would obviously have been present one the Kirby product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
The projections or raised portions serve to separate the absorbent article from the wearer’s skin to minimize the amount of body exudates in contact with the wearer and to minimize the incidence of leakage from the absorbent article.  See Kirby abstract.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed raised portion of the first outermost surface percentage, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Claim 12 is rejected as the projections have a height of greater than about 1 mm.  Kirby ¶ 149.  The recessed areas may be in the form of apertures, which may extend through the body-facing material to further facilitate the movement of fluids.  See id. ¶ 150.  It would have been obvious to the ordinarily skilled artisan to have had the apertures extend through the body-facing material and the acquisition layer to further facilitate the movement of fluids from the body-facing layer and through the acquisition layer.  Additionally, the percentage the apertures comprise of the recessed area is a result-effective variable affecting the degree to which fluid is transported through the body-facing material and acquisition layer.  
The absorbent article of Kirby has longitudinal and transvers axes and may further comprise a liquid impermeable backsheet 72 and an absorbent core 40, wherein the core is located between the acquisition layer and the backsheet.  See id. ¶¶ 97–105, 227–228, Fig. 4.
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby as applied to claim 15 above, and further in view of Cecchetto (US 2018/0369028 A1).  Kirby fails to teach a liquid permeable topsheet that overlies the body-facing material.  
Cecchetto teaches a laminate web that is part of an absorbent article, wherein the web has projections, recesses, and apertures.  Cecchetto abstract.  The absorbent article may further comprise a liquid permeable topsheet that includes the laminate web.  Id. ¶¶ 65, 117.
It would have been obvious to one of ordinary skill in the art to have included a liquid permeable topsheet over the body-facing material of Kirby in order to reduce staining.  See id. ¶ 117.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786